Filed 10/16/20 P. v. Locke CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B305574

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. MA077072)

          v.

 BENNIE TYRONE LOCKE,

      Defendant and
 Appellant.


      APPEAL from an order of the Superior Court of Los
 Angeles County, Shannon Knight, Judge. Affirmed.
      Richard B. Lennon, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                 __________________________
       Defendant and appellant Bennie Tyrone Locke appeals
from a probation revocation order. We affirm the order.
       In September 2019, defendant pled no contest to a
felony charge of willfully inflicting corporal injury on his
girlfriend (victim) within seven years of a prior conviction for
a similar offense (Pen. Code, § 273.5, subd. (f)(1)).1 The trial
court suspended the imposition of sentence and placed
defendant on formal probation for five years, subject to
terms and conditions, including a 10-year criminal protective
order providing defendant not associate with, and stay 100
yards away from, victim.
       On November 13, 2019, defendant was charged in a
new case, which initiated probation revocation proceedings.
A formal revocation hearing was held on January 31, 2020.
Los Angeles County Deputy Sheriff William Justice testified
that victim called the police to say that she had a restraining
order against her former boyfriend and he was attempting to
enter her residence. Deputy Justice arrived around 1:00
a.m. on November 10, 2019, saw defendant on the sidewalk
walking away from victim’s address, and detained him.
Defendant spontaneously stated that he was just there
trying to talk to his girlfriend. Deputy Justice could see
victim in her doorway, approximately 50 yards away from
where defendant was located when Deputy Justice first saw
him. Deputy Justice spoke to victim and verified her
identity against her I.D. card. The court took judicial notice

     1 All further statutory references are to the Penal Code
unless otherwise specified.



                               2
of the protective order filed in September 2019. Defendant
submitted on the People’s evidence.
       The trial court found defendant was in violation of his
probation for violating the criminal protective order. The
court reviewed defendant’s criminal history, which included
multiple prior criminal convictions and probation violations.
The court noted specifically that defendant was previously
convicted of misdemeanor domestic violence and was on
probation in that case at the time he committed the section
273.5, subdivision (f)(1) violation at issue here. Defendant
requested to be placed in a drug court or program as an
alternative to incarceration. The court revoked probation
and imposed the upper terms of five-years in state prison.
(§ 273.5, subd. (f)(1).) The court awarded 101 days of actual
credit, plus 100 days good time/work time credit. The court
imposed fines and fees and reaffirmed the criminal
protective order. Defendant timely appealed.
       Defendant’s appointed appellate counsel filed a brief in
accordance with People v. Wende (1979) 25 Cal. 3d 436
(Wende), raising no issues but requesting that this court
independently review the entire record to determine if there
are any arguable issues. Defendant was advised of his right
to file a supplemental letter brief.
       On June 29, 2020, defendant filed his supplemental
brief.
       We have examined each of defendant’s contentions and
find they without merit. We have completed our
independent review of the record and are satisfied that




                               3
defendant's appointed appellate counsel fully complied with
his responsibilities and no arguable issues exist on appeal.
(Wende, supra, 25 Cal.3d at p. 441.) Accordingly, we affirm
the probation revocation order.
      The probation revocation order is affirmed.



           MOOR, J.

     We concur:




           RUBIN, P. J.




           KIM, J.




                              4